
	

113 HRES 293 IH: Expressing support for designation of August 2013 as Blue Star Mothers of America Month.
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 293
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. LaMalfa (for
			 himself, Mrs. Roby,
			 Ms. Sinema, and
			 Mr. Swalwell of California) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing support for designation of
		  August 2013 as Blue Star Mothers of America
		  Month.
	
	
		Whereas Blue Star Mothers of America, Inc. was founded as
			 a patriotic service organization on February 2, 1942, with the purpose of
			 uniting mothers with sons or daughters in the United States Armed
			 Forces;
		Whereas the nonpartisan, nonsectarian, nondiscriminatory,
			 and nonprofit organization was chartered in 1960 by the Congress of the United
			 States;
		Whereas persons eligible for membership in the Blue Star
			 Mothers of America include any woman who filled the role of birthmother,
			 adoptive mother, step-mother, foster-mother, grandmother, legal Guardian of a
			 service member at any time in that service members’ life who is currently
			 serving in any branch of the United States Armed Forces, or has served and been
			 discharged;
		Whereas the work of the Blue Star Mothers of America
			 includes—
			(1)supporting members
			 of the United States Armed Forces and veterans;
			(2)advocating for the
			 United States Armed Forces and those men and women who have served the Nation
			 with honor;
			(3)maintaining
			 allegiance to the United States;
			(4)educating its
			 members and others not to divulge military or other government
			 information;
			(5)assisting and
			 participating in ceremonies which honor, remember, and support members of the
			 United States Armed Forces and veterans;
			(6)honoring those
			 families whose children have died in service to the Nation;
			(7)assisting in the
			 care of unsupported mothers who gave their children to the service of the
			 Nation;
			(8)fostering true
			 democracy;
			(9)assisting in
			 homeland security;
			(10)upholding the
			 United States principles of freedom, justice, and equal rights; and
			(11)defending the
			 United States from all enemies, foreign and domestic;
			Whereas the dedication of Blue Star Mothers of America is
			 increasingly important with over 11,000 active members in 42 States of the
			 United States with sons and daughters serving in the United States Air Force,
			 Army, Marine Corps, Navy, and Coast Guard;
		Whereas the Blue Star Service Flag is the official banner
			 authorized by the Department of Defense for display by families who have
			 members serving in the United States Armed Forces during any period of war or
			 armed hostilities the Nation may be engaged in for the duration of such
			 hostilities;
		Whereas as of today, 6,648 members of the United States
			 Armed Forces have died in Operation Iraqi Freedom and Operation Enduring
			 Freedom;
		Whereas the loyalty, dedication, sacrifice, and hard work
			 of the devoted members of Blue Star Mothers of America merit the utmost
			 respect, acknowledgment, and recognition of the public; and
		Whereas August 2013 would be an appropriate month to
			 designate as Blue Star Mothers of America Month: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Blue Star
			 Mothers of America Month; and
			(2)encourages all citizens to take time during
			 the month to reflect and honor the dedication and sacrifice of the mothers of
			 members of the United States Armed Forces and celebrate the rich history and
			 contributions they have made to the great Nation.
			
